Citation Nr: 1806600	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-03 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease, lumbar spine with sciatica, status post laminectomy, discectomy, and foraminotomy (claimed as degenerative spinal condition and lower back pain with numbness) ("back disability").

2.  Entitlement to an initial rating in excess of 30 percent for hypertensive atherosclerotic cardiovascular disease.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In September 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

The issue of service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's heart disability results in a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, as well as evidence of hypertrophy on an electrocardiogram.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for hypertensive atherosclerotic cardiovascular disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7  38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a higher rating for his heart disability.  For the reasons stated below, the Board disagrees. 

By way of background, the Veteran is currently rated at 30 percent for his heart disability under Diagnostic Code 7005.  Under Diagnostic Code 7005, coronary artery disease (CAD) resulting in a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of hypertrophy or dilation on electro cardiogram, or X-ray, is rated as 30 percent disabling.  CAD resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  CAD resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  

The RO properly determined that the Veteran's heart disability should be rated at 30 percent.  The Veteran's August 2015 heart examination showed that his CAD resulted in a workload greater than 7 METs but less 10 METs.  There was also evidence of cardiac hypertrophy during an echocardiogram.  Id.  Moreover, the Veteran had a left ventricular ejection fraction of 67.9%.  Id.  While the Veteran continues to take medication for his condition, he did not have a myocardial infraction, cardiac arrhythmia, or a heart valve condition.  Id.  Moreover, the Veteran had a regular heart beat and was not hospitalized for his condition.  Id.  Thus, the Veteran's increased rating claim for his heart disability is denied.   

A rating of 60 percent for the Veteran's heart disability is not warranted.  The Veteran has not had an episode of acute congestive heart failure one year prior to the August 2015 examination.  In addition, the Veteran's left ventricular dysfunction with an ejection fraction exceeds 30 to 50 percent as noted above.  The Veteran's CAD resulted in a workload greater than three to five METs.  The Board finds that a higher rating of 60 percent is not supported by the evidence of record.  

The Veteran's lay testimony during the Board hearing was considered.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the nature of his heart disability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this instance, however, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions regarding the severity of his condition.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Thus, the Board finds that the August 2015 examination report to be more probative in deciding his increased rating claim. 

The benefit of the doubt doctrine does not apply because the preponderance of the competent evidence is unfavorable.  Accordingly, the Veteran's claim for a service connection for hearing loss in the left ear is denied.


ORDER

Entitlement to an initial rating in excess of 30 percent for hypertensive atherosclerotic cardiovascular disease is denied. 


REMAND

VA's duty to assist requires it to make reasonable efforts to secure relevant records not in the custody of a Federal entity, including records from State or local governments, any other non-Federal governmental source, private health care providers, and current or former employers.  38 C.F.R. § 3.159(c)(1) (2017).  In the June 2015, the Board directed the RO to obtain the Veteran's medical records from the Lincoln Medical Group, which he indicated is related to his back disability.  Since the last Board remand, the RO made one request for these records, but not response was received.  Under the appropriate regulations, two requests for such records should be made.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make an additional request for the Veteran's records from Lincoln Medical Group and associate them with the claims file.  The has completed an authorization previously, and has included the address of the facility on his September 2014 statement in support of his claim.  

If a new release is required from the Veteran, request this from the Veteran.

If the records from Lincoln Medical Group are obtained and the information in the medical records provides a basis for giving the Veteran a new examination, schedule the Veteran for a new examination for his back disability.  

2.  After completing the above, and any other development necessary, readjudicate the claims on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


